Detailed Action
Summary
1. This office action is in response to the amendment filed on December 17, 2020. 
2. Applicant has added new claims 2-20.
3. Claims 1-20 are pending and has been examined. 
Notice of Pre-AIA  or AIA  status
4. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double patenting
5. Applicant has filed terminal disclaimer. Claims 1-20 are allowable over ODP rejection since the terminal disclaimer filed on 12/17/2020 is approved. 
Allowable subject matter
6. Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance.
In re to claim 1, claim 1 the prior art fails to disclose or suggest the emboldened and italicized features recites “a regulating component, coupled to the duty cycle component and the first sensing component, the regulating component configured to pass an input voltage to the output of the voltage regulator based on a first determination that the duty cycle is greater than the threshold duty cycle and a second determination that the output voltage of the voltage regulator is less than the first threshold voltage."
In re to claim 6, claim 6 the prior art fails to disclose or suggest the emboldened and italicized features recites “a regulating component, coupled to the duty cycle component and the first sensing component, the regulating component configured to pass the input voltage to the output of the voltage regulator based on a first determination that the duty cycle is greater than the threshold duty cycle and a second determination that the output voltage of the voltage regulator is less than the first threshold voltage.”
In re to claim 17, claim 17 the prior art fails to disclose or suggest the emboldened and italicized features recites “passing an input voltage to the output of the voltage regulator based on a first determination that the duty cycle is greater than the threshold duty cycle and a second determination that the output voltage of the voltage regulator is less than the first threshold voltage.”
The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include either of the above limitations.
In re to claims 2-5,  claims 2-5 depend from claim 1, thus are also allowed for the same reasons provided above.
In re to claims 7-16, claims 7-16 depend from claim 6, thus are also allowed for the same reasons provided above.
In re to claims 18-20, claims 18-20 depend from claim 17, thus are also allowed for the same reasons provided above.

Contact information
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISAY G TIKU whose telephone number is (571)272-6898. The examiner can normally be reached on Monday to 8:30AM-6:00PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571)272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 
/SISAY G TIKU/
Examiner, Art Unit 2838









	/THIENVU V TRAN/                                                         Supervisory Patent Examiner, Art Unit 2839